ICJ_151_TemplePreahVihear-Interpretation_KHM_THA_2013-11-11_JUD_01_ME_04_EN.txt.                                                                                           350




                              DECLARATION OF JUDGE AD HOC COT

                 [Translation]

                    1. I concur with the findings of the Court in its interpretation of the
                 Judgment of 15 June 1962. The Court has been careful to adhere to a
                 strict interpretation of the Judgment and not to look beyond what had
                 been decided.
                    2. In particular, the Court has declined to rule on the status of the line
                 on the Annex I map. It will be recalled that in 1962 the Court had
                 expressly dismissed Cambodia’s first two submissions, “calling for pro-
                 nouncements on the legal status of the Annex I map and on the frontier
                 line in the disputed region” (I.C.J. Reports 1962, p. 36). In its present
                 Judgment, the Court has taken the line on the Annex I map into consid-
                 eration only in order to determine the northern limit of the “vicinity” of
                 the Temple on the Preah Vihear promontory.
                    3. Thus the main difficulty resided in the definition of the term “vicin-
                 ity” in the second paragraph of the operative part of the 1962 Judgment.
                 In its resolution of 10 July 1962, the Thai Council of Ministers had
                 adopted a delimitation confining the Temple within the perimeter of the
                 sacred area, and had had a barbed wire fence erected around the Temple.
                 For its part, Cambodia considered that the “vicinity” of the Temple con-
                 sisted of all the territory situated to the south of the Annex I map line in
                 the disputed sector, including the neighbouring hill of Phnom Trap.

                   4. The Court rightly notes that the unilateral determination by one
                 Party of the “vicinity” of the Temple cannot be imposed on the other
                 Party. It is thus for the Court itself to carry out that determination.
                   5. The claim put forward by Cambodia was based on the course of the
                 Annex I map line and encompassed a large area. It ran counter to the
                 explicit provisions of the Judgment of 15 June 1962 by asking the Court
                 to establish the line on the Annex I map as the boundary.

                    6. Furthermore, in requesting the attribution to Cambodia of a sub-
                 stantial area of territory, this approach went even beyond the arguments
                 made by Cambodia’s counsel in 1962. In particular, Dean Acheson, on
                 behalf of Cambodia, observed that the hill of Phnom Trap could not be
                 concerned by the dispute, which was limited to an area of a few hundred
                 metres around the Temple (I.C.J. Pleadings, Temple of Preah Vihear
                 (Cambodia v. Thailand), Vol. II, pp. 145‑146). He further considered that
                 the area situated to the north‑west of the Temple, the area of Phnom
                 Trap, was not the crucial area, the disputed or “doubtful area” (ibid.,
                 p. 465). He analysed the watershed line in what both he and Thailand’s

                                                                                           73




8 Ord 1050.indb 143                                                                              25/06/14 13:11

                                 request for interpretation (decl. cot)                   351

                 counsel called “the critical, or crucial, area, the area from the bottom of
                 the northern staircase eastward to point F” (I.C.J. Pleadings, Temple of
                 Preah Vihear, p. 465). For his part, Cambodia’s Roger Pinto noted :
                 “We must indeed never lose sight of the fact that the frontier passes some
                 500 metres to the north of the Temple.” (Ibid., p. 189.)

                   7. Nonetheless, Thailand’s claim appears to me to be excessively
                 restrictive. Thailand contends that the Temple itself is limited to the main
                 sanctuary, and that the other elements of the Temple form its “vicinity”,
                 enclosed by the precinct wall (CR 2013/4, pp. 29‑42, paras. 13‑41).

                    8. It is not reasonable to limit the “vicinity” of the Temple to the pre-
                 cinct in which it is located, as Thailand has argued. That, it appears to
                 me, is to misunderstand the nature of Khmer temples. Khmer temples are
                 not confined to the main temple, but consist of a set of buildings and
                 structures, including entrance gates, “libraries”, staircases, etc. The Tem-
                 ple of Preah Vihear is a Khmer temple of the classic “temple‑mountain”
                 kind of the ninth century. It consists of a monumental staircase, four suc-
                 cessive gopuras and a relatively small central sanctuary. The whole com-
                 plex is surrounded by a wall enclosing the sacred area.

                    9. The specialist literature cited by the Parties, in particular the books
                 and studies published by the Ecole française d’Extrême‑Orient (EFEO) at
                 the time of the delivery of the Judgment of 15 June 1962, hardly ever uses
                 the term “vicinity” to refer to the buildings and structures located within
                 the sacred area. Among the authors cited at the 1962 hearings (op. cit.,
                 supra, Vol. II, pp. 468 et seq.) are Georges Groslier (Promenades artis‑
                 tiques et archéologiques du Cambodge), Lunet de Lajonquière (Inventaire
                 descriptif des monuments du Cambodge) and George Cœdès, Director of
                 the EFEO (Inscriptions du Cambodge). Works contemporaneous with the
                 hearings include those by Philippe Stern in 1952 (Diversité et rythmes des
                 fondations royales khmères) and Maurice Glaize, a former curator and a
                 collaborator of George Cœdès, whose guidebook, Les monuments du
                 groupe d’Angkor, published in Saigon in 1944, is still in print today. None
                 of these works uses the term “vicinity of the temple” to describe the struc-
                 tures located within the sacred area of Khmer temples.

                    10. The precise extent of the vicinity within the meaning of the Judg-
                 ment of 15 June 1962 still needs to be established. The written and oral
                 pleadings provide some indications. They relate mainly to the identifica-
                 tion of the watershed line. The Parties do not venture beyond the prom-
                 ontory on which the Temple is situated.
                    11. The reasoning of the 1962 Judgment defines its geographical scope.
                 It includes the Court’s description of the Annex I map as one “on [which]
                 was traced a frontier line . . . showing the whole Preah Vihear promon-
                 tory, with the Temple area, as being on the Cambodian side”
                 (I.C.J. Reports 1962, p. 21). The form of words used by the Court seems

                                                                                           74




8 Ord 1050.indb 145                                                                              25/06/14 13:11

                                 request for interpretation (decl. cot)                 352

                 to imply that the “Temple area” is contained within the perimeter of the
                 promontory of Preah Vihear and does not extend beyond.


                    12. Noting the geographical description of the site given in 1962 and
                 the use of the term “promontory” to refer to the feature on which the
                 Temple is located, the Court finds that a natural understanding of the
                 concept of the “vicinity” would correspond to the said promontory. The
                 word “promontory” is a geographical description of the Preah Vihear
                 site, which is clearly separated from the hill of Phnom Trap by a small
                 valley. I concur with that conclusion.
                    13. The Court has declined to draw a precise line. That would have
                 involved carrying out a delimitation operation, and thus going beyond
                 the Court’s interpretative function in this case. It has confined itself to
                 indicating the relevant perimeter, which concerns the entire promontory
                 and also the valley separating the promontory of Preah Vihear from the
                 hill of Phnom Trap. The Court makes it clear that the floor of the valley
                 must be included in the “vicinity” in question, so as to allow access from
                 the Cambodian plain. It adds, logically, that it is not required to rule on
                 sovereignty over the hill of Phnom Trap.
                    14. It is for the Parties to implement the Judgment of 15 June 1962 in
                 good faith and, in particular, to determine the physical boundary of the
                 “vicinity” under Cambodian sovereignty.
                    15. I note that the solution adopted by the Court corresponds closely
                 to one of the options put to the Thai Council of Ministers on 10 July 1962.
                 It was thus a possible interpretation of the 1962 Judgment according to
                 the views of the Thai administration at the time. And that is the interpre-
                 tation given by the Court today.

                                                               (Signed) Jean‑Pierre Cot.




                                                                                         75




8 Ord 1050.indb 147                                                                            25/06/14 13:11

